                               Case 6:21-mj-00001-MK                 Document 10            Filed 01/06/21       Page 1 of 1

AO 442 (Rev. 01/09) Arrest Warrant



                                            UNITED STATES DISTRICT COURT
                                                                              for the
                                                                      District of Oregon


                      United States of America
                                   V.                                           )
                                                                                )
                                                                                         Case No.    6:21-mj-00001
                      RUSSELL A. SCHORT,                                        )
                                                                                )
                                                                                )
                                Defendant


                                                            ARREST WARRANT                                      ORIGINAL
To:       Any authorized law enforcement officer


          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)          RUSSELL A. SC HORT
                                    ------------------------------------
who is accused of an offense or violation based on the following document filed with the com1:

0 Indictment               O Superseding Indictment                  O Information          O Superseding Information             flf Complaint
0 Probation Violation Petition                O Supervised Release Violation Petition                 O Violation Notice          O Order of the Coutt

This offense is briefly described as follows:
 Wire Fraud, Bank Fraud, and Money Laundering, in violation of 18 U.S.C. §§ 1343, 1344, and 1957.




          January 5, 2021
Date:


City and state:          Eugene, Oregon                                                    Mustafa T. Kasubhai, U.S. Magistrate Judge
                                                                                                         Printed name and title


                                                                              Return

          This warrant was received on (date)              -I \ \.p ) '2- 1         , and the person was arrested on (date)
at (city and state)    /\/\'-/l(fL.E,   C£.Ef.ll   1   ~

Date:



                          ti                                                                             Printed name and title
